RETENTION AGREEMENT

THIS RETENTION AGREEMENT (this “Agreement”) is made and entered into as of
     , 2006, by and between Encore Credit Corp. (the “Company”) and
     (“Employee”).

WHEREAS, Employee is currently employed by the Company or one of its
subsidiaries as its      ;

WHEREAS, the Company is exploring alternatives to maximize shareholder value,
including the potential merger of the Company with another entity or the sale of
all or substantially all of the assets and/or liabilities or capital stock of
the Company (referred to herein as a “Transaction”);

WHEREAS, the Company believes it is in the best interest of the Company to
provide Employee with an incentive to remain with the Company while the Company
explores its alternatives and to be available to the successor or acquirer of
the Company for a period of time after a Transaction; and

WHEREAS, Employee wishes to assist the Company in exploring its alternatives and
consummating a Transaction and to continue to perform Employee’s present
responsibilities and support this transition and overall Company business
operations in a manner consistent with Employee’s past high-level performance.

THEREFORE, in exchange for the foregoing premises and the consideration set
forth below, the Employee and the Company (collectively, the “Parties”) hereby
agree as follows:

1. RETENTION BONUS

Employee shall be eligible to receive a retention Bonus of $     (the “Retention
Bonus Amount”), less applicable withholding, upon the following terms:

To be eligible to receive the Retention Bonus Amount, Employee must be employed
by ECC, a subsidiary of ECC, or a successor in interest to ECC or ECC’s
subsidiaries’ business (collectively the “Business”), as of [     ] (the
“Retention Bonus Date”). If Employee: (i) terminates his/her employment with the
Business; (ii) refuses to accept employment offered by a successor in interest
to the Company or its business for any reason; or (iii) the Company terminates
Employee’s employment with “Cause”, as defined in Section 3 below, on or before
the Retention Bonus Date, the Retention Bonus Amount shall not be earned, in
whole or in part. However, if the Business terminates Employee’s employment
other than for Cause prior to the Retention Bonus Date, Employee shall be paid
the Retention Bonus Amount on the date of such termination. If the Retention
Bonus Amount is earned, it shall be paid on the Retention Bonus Date.

2. TRANSACTION BONUS [INSERT AS APPLICABLE]

Employee shall be eligible to receive a transaction bonus of $     (the
“Transaction Bonus Amount”), less applicable withholding, upon the following
terms:

If a Transaction occurs on or before March 31, 2007, and Employee is employed by
ECC or one of its subsidiaries as of the date of the consummation of the
Transaction, Employee shall be entitled to the Transaction Bonus Amount, which
shall be payable within 15 business days following the closing of the
Transaction.

3. DEFINITIONS

3.1 Cause. For purposes of this Agreement, “cause” shall mean:

(a) Employee’s conviction of or plea of nolo contender to a felony or any crime
involving moral turpitude;

(b) Employee’s commission of any act of theft, embezzlement or misappropriation
against the Company;

(c) Employee’s failure to substantially perform Employee’s duties hereunder
(other than such failure resulting from Employee’s incapacity due to physical or
mental illness), which failure is not remedied within thirty (30) days after
written demand for substantial performance is delivered by the Company which
specifically identifies the manner in which the Company believes that Employee
has not substantially performed Employee’s duties; or

(d) Employee’s material breach of his/her obligations under this Agreement,
which breach is not remedied within thirty (30) days after written notice is
delivered by the Company which specifically identifies the breach that the
Company believes has occurred.

(e) Employee has failed to perform Employee’s duties with appropriate diligence,
effort and skill (other than such failure resulting from Employee’s incapacity
due to physical or mental illness) as determined by the Company’s Chief
Executive Officer, which failure has not been remedied within thirty days after
written notice specifying the failure was delivered by the Chief Executive
Officer to Employee.

4. EMPLOYMENT STATUS AND EMPLOYMENT AGREEMENTS

If Employee and the Company or any of its subsidiaries have entered into a
written employment agreement, this Agreement shall not modify, amend or
supersede the parties’ rights under such employment agreement. No bonus provided
under this Agreement shall be considered in determining any severance or other
payment required by such employment agreement. If Employee does not have a
written employment agreement with the Company providing to the contrary,
Employee acknowledges that Employee remains employed “At-will”, which means that
either the Company or Employee may terminate the employment relationship at any
time, with or without cause, and the Company may alter the terms and conditions
of employment at any time, with or without cause.

5. GENERAL PROVISIONS

5.1 Assignment; Binding Effect. Neither the Company nor Employee may assign,
delegate or otherwise transfer this Agreement or any of their respective rights
or obligations hereunder without the prior written consent of the other party.
Provided, however, that in the event of a Transaction involving that portion of
the Company or its subsidiaries’ business in which Employee is employed, the
Company shall endeavor to obtain the assumption of this Agreement by the
successor and may assign its rights and obligations under this Agreement to such
successor without the consent of Employee. Any attempt to make an assignment or
delegation prohibited by this Agreement shall be void. This Agreement shall be
binding upon and inure to the benefit of any permitted successors or assigns of
the parties and the heirs, executors, administrators and/or personal
representatives of Employee.

5.2 Notices. All notices, requests, demands and other communications that are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by telecopy, electronic or digital transmission
method with electronic confirmation of receipt; the day after it is sent, if
sent for next-day delivery to a domestic address by recognized overnight
delivery service (e.g., FedEx); and upon receipt, if sent by certified or
registered mail, return receipt requested. In each case notice shall be sent to:

         
If to the Company:
  Encore Credit Corp.

 
  Attn: General Counsel

 
  1833 Alton Parkway
 
  Irvine, California 92606

 
  Facsimile: (949) 856-4948

If to Employee:
    —  
 
  Facsimile: _______________________


Any party may change its address for the purpose of this Section 9.2 by giving
the other party written notice of its new address in the manner set forth above.

5.3 Entire Agreement. This Agreement constitutes the entire agreement of the
parties, and supersedes all prior agreements, with respect to the subject matter
hereof. Neither party may rely upon any prior or concurrent negotiations,
discussions, representations, agreements or promises of any kind whatsoever.
This Agreement does not alter or supercede any agreements between the parties
concerning disclosure or use of confidential information, or assignment of
intellectual property rights.

5.4 Amendments; Waivers. This Agreement may be amended or modified, and any of
the terms and covenants may be waived, only by a written instrument executed by
the parties hereto, or, in the case of a waiver, by the party waiving
compliance. In the case of the Company, only a written instrument signed by the
Chief Executive Officer of the Company may authorize an amendment, modification
or waiver. Any waiver by any party in any one or more instances of any term or
covenant contained in this Agreement shall neither be deemed to be nor construed
as a further or continuing waiver of any such term or covenant of this
Agreement.

5.5 Provisions Severable. In case any one or more provisions of this Agreement
shall be invalid, illegal or unenforceable, in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not, in any way, be affected or impaired thereby.         .

5.6 Attorneys’ Fees. If any legal action, arbitration or other proceeding, is
brought for the enforcement of this Agreement, the prevailing party shall be
entitled to payment of any attorneys’ fees and other costs incurred by him, her
or it in that action or proceeding.

5.7 Governing Law. This Agreement shall be construed, performed and enforced in
accordance with, and governed by the laws of the State of California without
giving effect to the principles of conflict of laws thereof.

5.8 Headings. The headings of sections of this Agreement are for the convenience
of the parties and shall have no legal effect.

5.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute the
same instrument.

5.10 Confidentiality. By signing this Agreement, Employee agrees to keep the
existence, as well as the specific terms of this Agreement confidential, and not
to disclose the same to anyone other than the adult members of Employee’s
immediate family who understand and agree to keep the terms confidential and to
Employee’s legal and tax advisors.

[Signature Page Follows]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 
THE COMPANY:
 
Encore Credit Corp., a California corporation By: _______________________ Its:
_______________________ EMPLOYEE:
 
__________________________________ [Print Name] _____________________ Date
_____________________ Date

2